

114 S1882 RS: Nepal Recovery Act
U.S. Senate
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 357114th CONGRESS2d SessionS. 1882IN THE SENATE OF THE UNITED STATESJuly 29, 2015Mr. Cardin (for himself, Mr. Kirk, Mr. Markey, Mrs. Gillibrand, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsFebruary 2, 2016Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo support the sustainable recovery and rebuilding of Nepal following the recent, devastating
			 earthquakes near Kathmandu.
	
 1.Short titleThis Act may be cited as the Nepal Recovery Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)International financial institutionThe term international financial institution means—
 (A)each of the institutions listed in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)); and
 (B)the International Development Fund for Agricultural Development. 3.FindingsCongress makes the following findings:
 (1)On April 25, 2015, an earthquake measuring 7.8 on the Richter scale and a subsequent earthquake on May 12 measuring 7.3 on the Richter scale and numerous aftershocks—
 (A)devastated Kathmandu, Nepal and the surrounding areas; (B)killed more than 8,700 people;
 (C)injured hundreds of thousands additional people; (D)destroyed or damaged more than 770,000 homes, leaving the families who had been living in those homes without shelter;
 (E)damaged or destroyed more than 47,000 classrooms; (F)damaged or destroyed over 1,000 health facilities including primary health care centers and birthing centers;
 (G)left many people with newly acquired disabilities, including lost limbs and other physical and mental trauma;
 (H)severely impacted livelihoods and food security for millions of people, including the destruction of stockpiled grains and the loss of more than 17,000 cattle and 40,000 smaller domesticated animals; and
 (I)disrupted social structures and families through death, injury, and relocation. (2)The earthquake devastated Nepal’s infrastructure, including homes, offices, factories, roads, bridges, communications, and other facilities.
 (3)American citizens were also killed in the widespread destruction caused by the earthquake. (4)Six American service members and 2 members of the Nepalese Army lost their lives in a helicopter accident while working to relieve the suffering of the Nepalese people following the earthquake.
 (5)The World Bank and the Government of Nepal conducted a post disaster needs assessment that estimated almost $6,700,000,000 in sector specific damage, losses, and recovery needs.
 (6)In Nepal, which is one of the poorest countries in the world— (A)an estimated 25 percent of the population lives on less than $1.25 per day;
 (B)there is a 46-percent unemployment rate, with the majority of the population engaged in subsistence agriculture;
 (C)only 25 percent of Nepalese participate in the formal banking system, with the majority of Nepalese severely lacking access to credit and financial services, making accessing credit for rebuilding difficult; and
 (D)has one of the slowest economic growth rates in the region. (7)Nepal bears a significant burden of national debt, which hinders recovery.
 (8)Some of the investments created from loans to Nepal were lost in the earthquake, but the country is still obligated to pay off the loans.
 (9)The geography of Nepal poses a significant challenge to relief, reconstruction, and development that requires extraordinary efforts and assets to overcome.
 (10)The United States Government, the Government of Nepal, and civil society organizations have invested in disaster risk reduction efforts for nearly 20 years. Those efforts have reduced suffering and prevented greater loss of life and property.
 (11)In recent years, the Government and people of Nepal have taken important steps forward to resolve civil conflict, reconcile, and promote economic growth and development.
 (12)Nepal has qualified for the Millennium Challenge Corporation Threshold Program and has been selected for a Millennium Challenge Corporation Compact, based on its performance on key selection criteria.
 (13)United States trade preference programs, which extend duty-free tariff treatment, could accelerate Nepal’s efforts to reestablish economic growth.
 (14)The earthquake has significantly increased the costs and uncertainty of doing business in Nepal. (15)A strong and unequivocal commitment from the United States is needed—
 (A)to help Nepal offset the costs of doing business in Nepal; (B)to preserve the gains made with United States assistance; and
 (C)to encourage buyers and investors to stand with Nepal through this crisis. 4.Statement of policyIt is the policy of the United States, in partnership with the Government of Nepal and in coordination with the international community—
 (1)to support the sustainable recovery and rebuilding of Nepal in a manner that— (A)encourages greater economic growth;
 (B)embraces the independence, resilience, and democratic governance of Nepal; (C)supports collaboration with the Government of Nepal and consultation with Nepalese and international civil society and including the participation of affected communities in planning and implementing recovery and reconstruction;
 (D)is transparent and equitably reaches the most severely affected communities, particularly those in hard-to-reach areas or who are otherwise marginalized;
 (E)dedicates significant resources to addressing the vulnerability of young girls and boys who are often at much higher risk of trafficking, sexual exploitation, child labor, and other forms of abuse during emergencies;
 (F)prohibits the participation of the United States in any construction effort, which uses forced or child labor, unregistered recruitment agencies, or pays wages through means other than directly to the laborer or to their bank account;
 (G)promotes— (i)the utilization of full-time, Nepalese laborers that are paid not less than a living wage; and
 (ii)compliance with Nepalese labor law and International Labor Organization core labor standards, including workplace health and safety;
 (H)incorporates the potential of women and men to contribute equally and to their maximum efficiency; (I)harnesses the energy of youth, who make up 33 percent of Nepal’s population, to rebuild Nepal;
 (J)rebuilds in ways that foster resilience to future earthquakes, landslides, and other natural disasters that threaten Nepal;
 (K)enables a rapid return to school for children, including the rapid construction and effective utilization of medium term temporary school structures; and
 (L)coordinates activities with the Millennium Challenge Corporation and other agencies to assure the optimal effectiveness of United States efforts.
 (2)to strongly encourage the completion and ratification of a new constitution that will serve as a strong foundation for Nepal to build back the systems and infrastructure even better than before the disaster;
 (3)to encourage all international donors to contribute and coordinate in a transparent manner and report all contributions through international mechanisms to enable the most efficient allocation of all reconstruction resources;
 (4)to ensure that previously ongoing development investments in health, education, economic growth, food security, and other areas continue, where appropriate, and are not diverted to other purposes, and additional resources are dedicated for earthquake recovery;
 (5)to support debt relief for the Government of Nepal in order to expand and hasten government-led reconstruction;
 (6)to affirm and build a long-term partnership with Nepal in support of providing a foundation for economic growth and sustainability through investments—
 (A)in essential infrastructure, including transport, financial services, and energy; (B)to rebuild Nepal’s competitiveness and private sector in order to foster employment generation, including policies to encourage investment and open world consumer markets to Nepalese exports;
 (C)in food security and rural and agricultural development, particularly of food staples and other crops that provide economic growth and build lasting food security; and
 (D)that recognize and address how obstacles related to gender limit, hinder, or suppress the economic productivity and gain of women;
 (7)to reduce barriers to fast and effective recovery and reconstruction including by limiting or eliminating unnecessary importation duties or restrictions on relief and recovery commodities that will be provided to Nepalese in need and not sold;
 (8)to ensure, with the Government of Nepal, that affected children are protected from potential violence, abuse, neglect, and exploitation and have the ability to access child protection services, including psychosocial support;
 (9)to support, in coordination with other donors— (A)the institutional development and capacity building of the Government of Nepal at the national, local, and community levels so that the Government of Nepal can ensure basic services for its population, including health care, education, and other basic social services;
 (B)significant contributions to a multilateral trust fund that will be established to enhance the reconstruction and rebuilding of Nepal;
 (C)the Government and people of Nepal to lead the vision for reconstruction and rebuilding of Nepal; and
 (D)communities to fully participate in the recovery and reconstruction process, by employing local labor and consulting local leaders, affected communities, and civil society for their experience and vision;
 (10)to address the stateless populations in Nepal displaced by the earthquake including people who— (A)are least likely to receive support through the regular government systems; and
 (B)may have particularly greater needs; (11)to prioritize the provision of excess defense articles, including small aircraft, to Nepal to assist in search, relief, and rescue efforts related to earthquakes and future humanitarian crises; and
 (12)to utilize every regulatory and administrative flexibility available to minimize bureaucratic requirements and expedite all relief and recovery actions.
			5.Financial assistance
			(a)Debt relief for nepal
 (1)Cancellation of debtThe Secretary of the Treasury should direct the United States Executive Director to each international financial institution to advocate, by voice and vote, in such institution—
 (A)the cancellation of any and all remaining debt obligations of Nepal, including debt obligations incurred after the date of the enactment of this Act;
 (B)the provision of debt service relief for all remaining payments of Nepal until the debt can be cancelled; and
 (C)to the extent practicable, the extension of any new assistance to Nepal primarily in the form of grants instead of loans.
 (2)Securing other relief for nepalThe Secretary of the Treasury and the Secretary of State should use all appropriate diplomatic influence to secure the cancellation of any and all remaining bilateral debt of Nepal.
 (b)Trust fund for infrastructure investmentThe Secretary of the Treasury should support the creation and utilization of a World Bank trust fund for Nepal that would leverage potential United States contributions and promote bilateral donations to such a fund for the purpose of promoting transparency, donor coordination, and Nepalese ownership, and consultation with civil society, particularly when making investments in Nepal’s infrastructure, such as—
 (1)electric grids; (2)roads;
 (3)water and sanitation facilities; (4)agricultural infrastructure,
 (5)historical heritage sites; and (6)other critical infrastructure projects.
				(c)Nepal Recovery Private Investment Fund
 (1)In generalThe United States Government may establish a Nepal Recovery Private Investment Fund (referred to in this subsection as the Fund), made available from existing appropriations, to provide loans, equity investments and other forms of support to small- and medium-sized private enterprises with the purpose of—
 (A)promoting the development of Nepal’s private sector, particularly small- and medium-sized enterprises;
 (B)promoting and testing innovative policies and practices to strengthen Nepal’s private sector; (C)enhancing domestic engineering, construction, and accounting capacity;
 (D)advancing good governance and transparency in Nepal, particularly within the private sector; (E)creating jobs; and
 (F)fostering greater adherence to Nepal’s tax code. (2)Seed capitalizationThe United States Agency for International Development may provide a seed investment to capitalize the funds to be matched or exceeded by investments from private equity firms, as well as private funds raised from other limited investors.
 (3)AdministrationThe Fund shall be administered by an entity, either established or designated by the United States Government for this purpose, which is under the supervision of a board of directors consisting of 4 private citizens from the United States and 3 private citizens from Nepal.
 (4)DurationThe Fund should liquidate its assets and dissolve not later than April 25, 2030, unless the Secretary of State determines that the Fund should be extended. Any long-term profits from the Fund shall be used in Nepal to further the purposes of disaster risk reduction and preparedness.
				(d)Fast-Track of investment feasibility and assessment studies
 (1)In generalThe Director of the United States Trade and Development Agency shall proactively explore and may provide accelerated response in Nepal for—
 (A)project identification and investment analyses; (B)trade capacity building and sector development activities, including technical assistance and feasibility studies that support investments in infrastructure that contribute to overseas development; and
 (C)trade capacity building and sector development assistance supporting the establishment of industry standards, rules, regulations, market liberalization, and other policy reform with a particular focus on engineering and construction.
					6.Reports
 (a)Report on impact of disaster risk reduction effortsNot later than 1 year after the date of the enactment of this Act, the Administrator of the United States Agency for International Development (referred to in this section as the Administrator) shall submit a report to the appropriate congressional committees that—
 (1)analyzes how the United States investments in Nepal during the last 20 years in disaster risk reduction and earthquake resilience saved lives, reduced suffering, and reduced property damage and economic losses during the earthquake and subsequent aftershocks; and
 (2)includes a set of recommendations for how disaster risk and recovery programs can be improved in Nepal and other countries with substantial disaster risk and recovery programming.
 (b)Report on humanitarian relief effortsNot later than 1 year after the date of the enactment of this Act, the Administrator, in consultation with the Secretary of Defense, shall submit a report to the appropriate congressional committees that describes the cost, effectiveness, timeliness, and impact of the international humanitarian assistance provided to Nepal.
			7.Authorization of appropriations
 (a)Amounts authorizedIn addition to funding previously dedicated to development in Nepal and any international disaster assistance resources made available for immediate humanitarian response activities, there are authorized to be appropriated, either as part of the regular appropriation process or as part of supplementary appropriations, to carry out the policies and objectives set forth in this Act—
 (1)$200,000,000 for fiscal year 2016; (2)$200,000,000 for fiscal year 2017; and
 (3)$100,000,000 for fiscal year 2018. (b)TransfersOf the amounts appropriated for each fiscal year pursuant to subsection (a)—
 (1)the Department of the Treasury and the United States Agency for International Development may contribute to a multi-donor trust fund for reconstruction and recovery expenses related to Nepal following the earthquake of April 25, 2015, subject to the regular notification procedures of the appropriate congressional committees; and
 (2)amounts may be transferred to the Development Credit Authority account of the United States Agency for International Development for the cost of direct loans and loan guarantees, notwithstanding the otherwise applicable dollar limitations on transfers to such account.
 (c)Availability of fundsAmounts appropriated for each fiscal year pursuant to subsection (a) shall remain available until expended.
	
 1.Short titleThis Act may be cited as the Nepal Recovery Act.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (3)International financial institutionThe term international financial institution means—
 (A)each of the institutions listed in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)); and
 (B)the International Development Fund for Agricultural Development.
 3.FindingsCongress makes the following findings: (1)On April 25, 2015, an earthquake measuring 7.8 on the Richter scale and a subsequent earthquake on May 12 measuring 7.3 on the Richter scale and numerous aftershocks—
 (A)devastated Kathmandu, Nepal and the surrounding areas; (B)killed more than 8,700 people;
 (C)injured hundreds of thousands additional people; (D)destroyed or damaged more than 770,000 homes, leaving the families who had been living in those homes without shelter;
 (E)damaged or destroyed more than 47,000 classrooms; (F)damaged or destroyed over 1,000 health facilities including primary health care centers and birthing centers;
 (G)left many people with newly acquired disabilities, including lost limbs and other physical and mental trauma;
 (H)severely impacted livelihoods and food security for millions of people, including the destruction of stockpiled grains and the loss of more than 17,000 cattle and 40,000 smaller domesticated animals; and
 (I)disrupted social structures and families through death, injury, and relocation. (2)The earthquake devastated Nepal’s infrastructure, including homes, offices, factories, roads, bridges, communications, and other facilities.
 (3)American citizens were also killed in the widespread destruction caused by the earthquake. (4)Six American service members and 2 members of the Nepalese Army lost their lives in a helicopter accident while working to relieve the suffering of the Nepalese people following the earthquake.
 (5)The World Bank and the Government of Nepal conducted a post disaster needs assessment that estimated almost $6,700,000,000 in sector specific damage, losses, and recovery needs.
 (6)In Nepal, which is one of the poorest countries in the world— (A)an estimated 25 percent of the population lives on less than $1.25 per day;
 (B)there is a 46 percent unemployment rate, with the majority of the population engaged in subsistence agriculture;
 (C)only 25 percent of Nepalese participate in the formal banking system, with the majority of Nepalese severely lacking access to credit and financial services, making accessing credit for rebuilding difficult; and
 (D)has 1 of the slowest economic growth rates in the region. (7)The geography of Nepal poses a significant challenge to relief, reconstruction, and development that requires extraordinary efforts and assets to overcome.
 (8)The United States Government, the Government of Nepal, and civil society organizations have invested in disaster risk reduction efforts for nearly 20 years. Those efforts have reduced suffering and prevented greater loss of life and property.
 (9)In recent years, the Government and people of Nepal have taken important steps forward to resolve civil conflict, reconcile, and promote economic growth and development.
 (10)Nepal has qualified for the Millennium Challenge Corporation Threshold Program and has been selected for a Millennium Challenge Corporation Compact, based on its performance on key selection criteria.
 (11)The earthquake has significantly increased the costs and uncertainty of doing business in Nepal. 4.Statement of policyIt is the policy of the United States, in partnership with the Government of Nepal and in coordination with the international community—
 (1)to support the sustainable recovery and rebuilding of Nepal in a manner that— (A)encourages greater economic growth;
 (B)embraces the independence, resilience, and democratic governance of Nepal; (C)supports collaboration with the Government of Nepal and consultation with Nepalese and international civil society and including the participation of affected communities in planning and implementing recovery and reconstruction;
 (D)ensures that the National Reconstruction Authority institutes strong internal accounting and accountability measures;
 (E)seeks to reach the most severely affected communities, particularly those who live in hard-to-reach areas or who are otherwise marginalized;
 (F)seeks to address the vulnerability of young girls and boys who are often at much higher risk of trafficking, sexual exploitation, child labor, and other forms of abuse during emergencies;
 (G)prohibits the participation of the United States in any construction effort, which uses forced or child labor, unregistered recruitment agencies, or pays wages through means other than directly to the laborer or to their bank account;
 (H)promotes compliance with Nepalese labor law and internationally recognized core labor standards, as set forth in the International Labor Organization Declaration on Fundamental Principles and Rights at Work and its’ follow-up;
 (I)harnesses the energy of youth, who make up 33 percent of Nepal’s population, to rebuild Nepal; (J)includes regulatory reforms that improve the environment for investors;
 (K)supports the role of women in the reconstruction and recovery effort; (L)rebuilds in ways that foster resilience to future earthquakes, landslides, and other natural disasters that threaten Nepal;
 (M)enables a rapid return to school for children, including the rapid construction and effective utilization of medium term temporary school structures; and
 (N)coordinates activities with the Millennium Challenge Corporation and other agencies to assure the optimal efficiency and effectiveness of United States’ efforts.
 (2)to encourage all international donors to contribute and coordinate in a transparent manner and report all contributions through international mechanisms to enable the most efficient allocation of all reconstruction resources;
 (3)to ensure that ongoing development investments in health, education, economic growth, food security, and other areas continue, where appropriate, and are not diverted to other purposes;
 (4)to affirm and build a long-term partnership with Nepal in support of providing a foundation for economic growth and sustainability through investments—
 (A)in essential infrastructure, including transport, financial services, and energy; (B)to rebuild Nepal’s competitiveness and private sector in order to foster employment generation, including policies to encourage investment and open world consumer markets to Nepalese exports;
 (C)in food security and rural and agricultural development, particularly of food staples and other crops that provide economic growth and build lasting food security; and
 (D)that recognize and address how obstacles related to gender limit, hinder, or suppress the economic productivity and gain of women;
 (5)to ensure, with the Government of Nepal, that affected children are protected from potential violence, abuse, neglect, and exploitation and have the ability to access child protection services, including psychosocial support;
 (6)to support, in coordination with other donors— (A)the institutional development and capacity building of the Government of Nepal at the national, local, and community levels so that the Government of Nepal can ensure basic services for its population, including health care, education, and other basic social services;
 (B)contributions to a multilateral trust fund that will be established to enhance the reconstruction and rebuilding of Nepal;
 (C)the Government and people of Nepal to lead the vision for reconstruction and rebuilding of Nepal; and
 (D)communities to fully participate in the recovery and reconstruction process, by employing local labor, as appropriate, and consulting local leaders, affected communities, and civil society for their experience and vision; and
 (7)to address the stateless populations in Nepal, including Tibetan communities, who— (A)are least likely to receive support through the regular government systems; and
 (B)may have particularly greater or different needs.
				5.Technical and financial assistance
 (a)In generalSubject to the availability of funds, the President may provide technical and financial assistance for programs that—
 (1)improve Nepal’s basic infrastructure following the earthquakes in affected communities; (2)support economic growth, including through agriculture and small-scale enterprise opportunities;
 (3)promote health and basic education programs; and (4)support democracy programs that promote political reforms, as appropriate, including strengthening democratic institutions and rule of law.
 (b)Fast-track of investment feasibility and assessment studiesThe Director of the United States Trade and Development Agency may proactively explore and provide accelerated response in Nepal for—
 (1)project identification and investment analyses; (2)trade capacity building and sector development activities, including technical assistance and feasibility studies that support investments in infrastructure that contribute to overseas development; and
 (3)trade capacity building and sector development assistance supporting the establishment of industry standards, rules, regulations, market liberalization, and other policy reform, with a particular focus on engineering and construction.
				6.Reports
 (a)Report on impact of disaster risk reduction effortsNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit a report to the appropriate congressional committees that—
 (1)assesses the effectiveness of United States investments in Nepal in disaster risk reduction and earthquake resilience during the 20-year period ending on the date of the enactment of this Act; and
 (2)includes a set of recommendations for how the efficiency and effectiveness of disaster risk and recovery programs can be improved in Nepal and other countries with substantial disaster risk and recovery programming.
 (b)Report on humanitarian relief effortsNot later than 1 year after the date of the enactment of this Act, the Administrator, in consultation with the Secretary of Defense, shall submit a report to the appropriate congressional committees that—
 (1)describes the cost, effectiveness, timeliness, and impact of the international humanitarian and reconstruction assistance provided to Nepal; and
 (2)includes an assessment of the efforts of the United States to prevent corruption during the humanitarian response and reconstruction work.
 (c)Report on impediments to Nepal’s recoveryNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other appropriate departments and agencies, shall submit a report to the appropriate congressional committees that includes—
 (1)a description of the impediments to Nepal’s recovery efforts, including the flow of goods and services to and from Nepal;
 (2)a strategy to address and mitigate political, diplomatic, and economic challenges to reconstruction efforts, including ensuring the efficient use, and timely distribution, of United States Government assistance;
 (3)an assessment of the impact of any impediments to energy resources, tourism, medical care, educational institutions, and the housing sector;
 (4)an assessment of the effects of these impediments to ongoing United States Government assistance programs throughout Nepal, including those not directly related to earthquake recovery activities; and
 (5)a detailed summary of any United States Government bilateral and multilateral efforts to enlist bilateral or multilateral support to mitigate political, diplomatic, and economic challenges to Nepal’s recovery.
 (d)Quarterly briefingsThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of any other appropriate departments and agencies, shall provide quarterly briefings through the end of fiscal year 2018 to the appropriate congressional committees on the efforts of the United States Government to ensure the efficient and effective distribution of United States assistance to contribute to Nepal’s recovery and to carry out the objectives of this Act.
			7.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out the policies and objectives set forth in this Act, $90,000,000 for each of fiscal years 2017 and 2018.
 (b)TransfersAmounts appropriated for each fiscal year pursuant to subsection (a)— (1)may be contributed by the Administrator and the Secretary of the Treasury to a multi-donor trust fund for reconstruction and recovery expenses related to Nepal following the earthquake of April 25, 2015, subject to the regular notification procedures of the appropriate congressional committees; and
 (2)may be transferred to the Development Credit Authority account of the United States Agency for International Development for the cost of direct loans and loan guarantees.
 (c)Availability of fundsAmounts appropriated for each fiscal year pursuant to subsection (a) shall remain available until expended.February 2, 2016Reported with an amendment